Citation Nr: 1643751	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to the service-connected low back disability and right lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to July 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By that rating action, the RO denied service connection for right hip disability.  The Veteran appealed this rating action to the Board.

In June 2014, the Board, in part, remanded the matter on appeal to the RO for additional substantive development.  Specifically, the RO was to have VA examine the Veteran to determine the nature and etiology of any current right hip disability, to include whether it had been caused or aggravated by the service-connected low back disability and/or right lower extremity radiculopathy.  VA examined the Veteran in September 2014.  A copy of this examination report has been received into the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

The Board further notes that the Veteran submitted 30-day waivers in October and November 2014, which included a waiver of Agency of Original Jurisdiction (AOJ) review of any additional evidence submitted by the Veteran.  However, VA treatment records, dated from December 2014 to November 2015; an October 2015 VA spine Disability Benefits Questionnaire (DBQ); Social Security Administration (SSA) records; and, VA treatment records, dated from March 2010 to August 2016, were obtained by VA and were not submitted by the Veteran.  There is no indication that this evidence has been cited or considered by the AOJ in any Supplemental Statement of the Case (SSOC), and the Veteran's AOJ waiver does not extend to evidence obtained by the AOJ.  Therefore, the AOJ must issue an SSOC that reflects consideration of the above-cited evidence, as discussed in the remand directives below.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

In September 2016, the Board sought clarification from the Veteran's representative as to whether he desired to withdrawal his appeal of the current claim.  To this end, the Board noted that there was conflicting evidence of record as to whether the Veteran desired to withdrawal his appeal with respect to the claim for service connection for a right hip disability.  Notably, in a November 2014 written argument to VA, DAV indicated that the Veteran desired to withdraw all open issues on appeal in response to an October 2014 Supplemental Statement of the Case that addressed the issue of entitlement to service connection for a right hip disability.  Conversely, DAV's July 2015 written argument to the Board addressed the issue of entitlement to service connection for a right hip disability.  (See DAV"s July 2015 Informal Hearing Presentation to the Board).  Thereafter, the Board received a written argument from the Veteran's representative indicating that the Veteran wished to continue his appeal of the current claim.  Thus, the Board will proceed with its appellate review of the claim. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claim, a remand is necessary, in part, to obtain a supplemental VA opinion to ensure compliance with its June 2014 remand directives. 

In June 2014, the Board remanded the claim, in part, to schedule the Veteran for a VA examination of his right hip and to have the examiner provide an opinion as to its etiology, to include whether it had been caused or aggravated by the service-connected low back disability and right lower extremity radiculopathy.  

VA examined the Veteran in September 2014.  A VA physician opined that it was less likely than not that the Veteran's right hip disability, diagnosed as slight degenerative joint disease (DJD), was proximately due to or the result of, nor was there any evidence of aggravation, by the service-connected low back strain.  The VA physician reasoned that lumbar strain would not cause DJD of the right hip, which was more compatible with age-related changes.  The VA physician essentially opined that the Veteran's right hip disability was not related to, nor had it been aggravated by, the service-connected low back strain.  (See September 2014 VA Hip and Thigh DBQ and opinion).  The Board finds the VA physician's September 2014 opinion inadequate to adjudicate the current claim because it does not address the etiological relationship between the service-connected right lower extremity radiculopathy and the Veteran's slight DJD of the right hip, as directed by the Board in its June 2014 directives.  (See June 2014 Board remand at page (pg.) 12).  Stegall v. West, 11 Vet. App. 268 (1998)).  For these reasons, the Board finds the VA physician's September 2014 opinion to be unresponsive to the Board's June 2014 remand directives and a remand is required to obtain an addendum opinion.  Id.

In addition, and as noted by the Board in the Introduction, the Veteran submitted 30-day waivers in October and November 2014, which included waivers of AOJ review of any additional evidence submitted by the Veteran.  However, VA treatment records, dated from December 2014 to November 2015; an October 2015 VA spine Disability Benefits Questionnaire DBQ; SSA records; and, VA treatment records, dated from March 2010 to August 2016 were obtained by VA and were not submitted by the Veteran.  There is no indication that the above-cited evidence has been cited or considered by the AOJ in any SSOC, and the Veteran's AOJ waiver does not extend to evidence obtained by the AOJ.  Therefore, the AOJ must issue an SSOC that reflects consideration of the above-cited evidence recently associated with the record.  See 38 C.F.R. §§ 19.9, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA physician who performed the September 2014 VA examination of the Veteran's right hip.  If the September 2014 VA physician is no longer available, another qualified examiner should be asked to provide the requested addendum opinion.  The Veteran may be recalled for a physical examination, if deemed necessary.  The Veteran's VBMS and Virtual VA electronic record as contained in the electronic record must be reviewed, and the September 2014 VA physician or other appropriate clinician must indicate in the examination report that such a review was conducted.
   
The September 2014 physician, or other reviewing clinician, must provide responses to the following questions: 

a. Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's mild DJD of the right hip was caused by the service-connected right lower extremity radiculopathy?

b. Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's mild DJD of the right hip was aggravated (permanently worsened) by the service-connected right lower extremity radiculopathy?

If aggravation is found, the September 2014 VA examiner, or other similarly qualified clinician, is requested to discuss the baseline level of the mild DJD of the right hip prior to the onset of aggravation by the service-connected right lower extremity radiculopathy.

The September 2014 VA physician, or other similarly qualified clinician, should provide a rationale for all opinions rendered. 

2.  The AOJ should review the medical opinion received for completeness and should complete any other development, such as scheduling the Veteran for an additional examination of the right hip, if necessary based on the opinion obtained.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with appropriate consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished an SSOC that addresses all evidence since issuance of an October 2014 SSOC and should be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

